Perkins, J.
Replevin for a horse charged to have been wrongfully taken and detained.
Pleas, not guilty, and property in the defendants. Replication in denial of the plea of property. Jury trial, and verdict for the plaintiff. New trial granted, which likewise resulted in a second verdict for the plaintiff.
Motion for a second new trial overruled, and final judgment for the plaintiff.
This case is here upon a general assignment of error, without a brief.
It appears by the record that the Court below set aside the fourth and fifth pleas of the defendants. This was right, as they were but copies, substantially, of the first and second. The instructions given were not excepted to, nor was the refusal to give those asked, if, indeed, there was a refusal, for the record does not show what was done with the latter. No point is presented, therefore, to this Court in regard to either.
A motion was made to suppress a deposition, but no objection to the deposition was specified, and, hence, the Court rightly overruled the motion. No objection is pointed out to the deposition here. The evidence is upon the record, and is conflicting. The jury might well, and it seems did, upon two trials, infer that the horse sued for was obtained by the defendants below, from the plaintiff, by fraud.

Per Curiam.

The judgment is affirmed with costs.